DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,659,265 B2 in view of Jokela et al. (US 2009/0190677 A1).

Present invention
U.S. Patent No. 10,659,265 B2
16. A method of processing a broadcast signal in a transmitter, the method comprising: first encoding signaling data; padding the first-encoded signaling data with zero bits, the zero bits filling information bits required for second encoding; second encoding the padded signaling data by appending parity bits; puncturing a portion of the appended parity bits from the second-encoded signaling data; removing the padded zero bits from the second-encoded signaling data on which the puncturing is performed; mapping the signaling data from is performed selectively, and wherein the signaling data include identification information for identifying the at least one PLP, encoding information related to the PLP data, and interleaving information related to the PLP data.


18. The method of claim 16, further comprising time interleaving the mapped PLP data.


	Regarding claims 16, 19, 22 and 25:
	Claims 1-12 of U.S. Patent No. 10,193,723 disclose every limitation of claim 16 with the exception of wherein time interleaving of the mapped PLP data “is performed selectively” and wherein the signaling data includes “interleaving information related to the PLP data.” 
is performed selectively” and wherein the signaling data includes “interleaving information related to the PLP data” (see Jokela, FIG. 8 and paragraph [0106]; “Then, P2 multiplexer assigns the L1-pre, L1, and PLP0 information to P2 and, if there is not enough space available in P2, to data symbols as described above, and as shown by the dashed arrows from the PLP0 time interleaver to the PLP0 section of the P2 multiplexer and from L1 time interleaver to the L1 section of the data multiplexer shown in FIG. 8.”).
	It would be obvious to one of ordinary skill in the art at the time the present invention was made to modify the invention of U.S. Patent No. 10,659,265 B2 as taught by Jokela and wherein time interleaving of the mapped PLP data “is performed selectively” and wherein the signaling data includes “interleaving information related to the PLP data” thus allowing improved error correction and protection.
	Claims 19, 22, and 25 are rejected on the same basis as claim 16.

	Regarding claim 17, 20, 23 and 26:
	Claim 17 recites, “the method of claim 16, wherein: the signaling data further include channel bonding information; and the channel bonding information includes information related to whether channel bonding is used and information related to a number of frequencies involved in the channel bonding”
	Claim 2 of U.S. Patent No. 10,659,265 B2 recites, “the method of claim 1, wherein the signaling data further include channel bonding information; and the channel bonding information includes information related to whether channel bonding is used and information related to a number of frequencies involved in the channel bonding.”
	Therefore, claim 2 of U.S. Patent No. 10,659,265 B2 discloses every limitation of claim 17 of the present application.


	Regarding claims 18, 21, 24, and 27:
	The combination of claims 1-12 of U.S. Patent No. 10,659,265 B2 does not specifically disclose, “the method of claim 16, wherein the interleaving information includes information for identifying whether the time interleaving of the PLP is performed,” as recited in claim 18.
	However, Jokela discloses wherein the interleaving information includes information for identifying whether the time interleaving of the PLP is performed (see Jokela, FIG. 8 and paragraph [0106]; “Then, P2 multiplexer assigns the L1-pre, L1, and PLP0 information to P2 and, if there is not enough space available in P2, to data symbols as described above, and as shown by the dashed arrows from the PLP0 time interleaver to the PLP0 section of the P2 multiplexer and from L1 time interleaver to the L1 section of the data multiplexer shown in FIG. 8.”).
	It would have been obvious to one of ordinary skill in the art at the time the present invention was made to modify U.S. Patent No. 10,659,265 B2 as taught by Jokela and wherein the interleaving information includes information for identifying whether the time interleaving of the PLP is performed thus allowing improved error correction and protection.
	Claims 21, 24, and 27 are rejected on the same basis as claim 18.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631    

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631